Exhibit 3.1 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of corporation: USD Energy Corp. 2. The articles have been amended as follows (provide article numbers, if available): Article 1 of the Articles of Incorporation is hereby amended to read as follows: The name of the corporation is Casablanca Mining Ltd. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 95.98% 4. Effective date of filing (optional): February 4, 2011 5. Officer Signature (required): /s/ Trisha Malone
